Citation Nr: 1440704	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-45 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for kidney disease.  

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran requested a Board hearing; he was scheduled for a hearing but failed to report.  He has not since explained the reason for his absence or requested another hearing. Thus, the Board will proceed with appellate review. 

The issues of entitlement to service connection for a low back disability, entitlement to service connection for kidney disease,  entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to noise exposure during service. 

2.  The Veteran's tinnitus is related to noise exposure during active service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). To the extent the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, further discussion of the VCAA is not required with respect to these claims.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), as in the instant case. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

 Service connection for impaired hearing is subject to 38 C.F.R. § 3.385 , which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's service treatment records are not available. In March 2008, VA requested the Veteran's service treatment records from the National Personnel Records Center (NPRC). In April 2008 the VA was notified that the records were fire related. In April 2008, the Veteran was notified by the RO that his service treatment records might have been destroyed in a fire. The RO requested that the Veteran complete enclosed forms with as much information as possible so the RO could make further efforts to verify the Veteran's claims. In August 2008, the Veteran responded to the RO's request by stating he worked as an aircraft 
electrician on the flight line at Craig Air Force Base in Selma, Alabama, for approximately four years maintaining aircraft electrical systems. The Veteran stated that his military employment required running the aircraft at one hundred percent which created excessive noise and left his ears with a ring that has made it difficult to hear when in a room of people or in the back of a room.  

Under such circumstances, there are heightened obligations to assist the Veteran in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992). 

Tinnitus

As stated above, the Veteran maintains that he experienced acoustic trauma during active service.  The Veteran's DD Form 214 reflects that he served as an aircraft electrician in the Air Force. Therefore, his service information supports his reports of exposure to noise during service.  

Due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service. Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

A September 2010 VA examiner diagnosed the Veteran with tinnitus and opined that it was more likely than not that the Veteran's current tinnitus is related to military noise exposure.  Given this positive opinion, the Board finds that 
service connection for tinnitus is warranted.  38 C.F.R. § 3.303. 

Hearing Loss 

During a September 2010 VA audiogram, the Veteran demonstrated hearing loss for VA disability purposes. On examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
40
LEFT
10
20
40
60
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear. The Veteran was diagnosed with moderate to moderately-severe sensorineural hearing loss in the right ear and mild to moderately-severe sensorineural hearing loss in the left ear. 

The examiner, who reviewed the claims folder and the Veteran's clinical history, stated that there was not enough evidence in the Veteran's claims file to provide an opinion as to whether or not the Veteran's hearing loss was due to service. 

The Veteran's own statements have also been considered. The Board finds the Veteran's statements regarding noise exposure which are supported by his DD Form 214 are credible and probative evidence that his hearing loss began in service and was continuous thereafter.  

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Board has determined that additional development is required as to the Veteran's claims of entitlement to service connection for a low back disability; entitlement to service connection for kidney disease;  entitlement to service connection for a left knee disability; and entitlement to service connection for a right knee disability.  

The claims are therefore REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Contact the Veteran and request that he complete a Form NA Form 13055.  (The current copy on file lacks sufficient detail.)  Based on the information received, the AMC is requested to obtain any outstanding service treatment records.

2. Contact the Veteran and ask if he has any medical or non-medical information or evidence that is not currently in VA's possession which relates to his claims for service connection for a low back disability; kidney disease;  a left knee disability; and/or a right knee disability. Provide the Veteran with authorizations for release of any information that must be obtained. 

3. Following completion of the above, schedule an examination with a qualified medical examiner. The specific questions the examiner MUST RESPOND TO ARE THE FOLLOWING:

a. Does the Veteran have a low back disability resulting from any incident of military service?  

b. Does the Veteran have kidney disease resulting from any incident of military service?
 
c. Does the Veteran have a left knee disability resulting from any incident of military service? 

d. Does the Veteran have a right knee disability resulting from any incident of military service? 

The following considerations must govern the examination:

a. The examiner must review the claims folder.

b. The examiner must fully explain his or her conclusions. 

4. Following the completion of the above, and any other development deemed necessary, the AOJ will readjudicate the claims.  If the claims are denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


